Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

                DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1278

IN RE WAYNE R. HARTKE
                                                          2017 DDN 261
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 200378

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                     ORDER
                              (FILED – January 25, 2018)

       On consideration of the certified order suspending respondent from the practice of
law in Virginia for five years, this court’s December 5, 2017, order suspending
respondent pending disposition of this case and directing him to show cause why
identical reciprocal discipline should not be imposed to be served consecutively to his
earlier suspensions; the statement of Disciplinary Counsel, and it appearing that
respondent did not file a response to this court’s show cause order or the required D.C.
Bar R. XI, § 14 (g) affidavit, it is

      ORDERED that Wayne R. Hartke is hereby suspended from the practice of law in
the District of Columbia for five years. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
This suspension shall be served consecutively to the earlier imposed suspensions: In re
Hartke, 138 A.3d 478 (D.C. 2016) (six-month suspension); In re Hartke, 162 A.3d 176
(D.C. 2017) (reciprocal three-year suspension with fitness). It is

       FURTHER ORDERED that for purposes of eligibility to petition for
reinstatement, the consecutive suspensions will not begin to run until such time as
respondent files a D.C. Bar R. XI, § 14 (g) affidavit.

                                  PER CURIAM